IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 May 14, 2015 Session

            TRAVIS G. MCCOSH v. JENNIFER BURNS MCCOSH

                Appeal from the Chancery Court for McMinn County
                     No. 24189    Jerri S. Bryant, Chancellor


              No. E2014-01702-COA-R3-CV-FILED-AUGUST 31, 2015


This is a post-divorce case. Travis G. McCosh (Father) appeals the trial court’s judgment
increasing his child support payment retroactively to the date that Jennifer Burns McCosh
(Mother) filed a counterclaim seeking (1) to modify the parties’ permanent parenting plan
and (2) the recalculation of child support pursuant to the Child Support Guidelines.
Father also appeals the trial court’s award of $500 in attorney’s fees to Mother. We hold
that the proof establishes a significant variance between the amount of the current support
order and the amount of the presumptive support based upon the relevant facts before the
trial court. The significant variance is due primarily to the fact that Father’s income has
increased significantly between the time of the last child support order and the filing of
Mother’s petition. We affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

CHARLES D. SUSANO, JR., C.J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and THOMAS R. FRIERSON, II, JJ., joined.


Craig L. Garrett, Maryville, Tennessee, for the appellant, Travis G. McCosh.

Donald (Trey) Winder, III, Athens, Tennessee, for the appellee, Jennifer Burns McCosh.

                                       OPINION

                                            I.

       Two children were born to the parties during their marriage. The parties were
divorced in 2008. On September 10, 2008, the trial court entered a permanent parenting
                                            1
plan order as part of the divorce judgment. That order is not included in the record before
us. On September 10, 2010, Father filed a petition seeking to decrease his child support
payment because of a change in his income. The trial court entered an order with a new
child support worksheet modifying Father’s child support obligation.

        On February 10, 2012, Father, representing himself, again filed a petition
requesting that his child support payment be reduced. He alleged that Mother was not
working other than as a full-time stay-at-home mom. He argued that she did not need
money for child care. Attached to Father’s petition was a child support worksheet
reflecting his monthly income of $1,937, Mother’s income of $692 per month, and
Father’s child support payment of $505 per month. Mother answered and filed a
counterclaim stating in pertinent part as follows:

             [Mother] avers there has been a material change in
             circumstances, [in that Father] is not exercising his co-
             parenting time pursuant to the parties’ parenting plan.

                                     *      *      *

             That the [Father] has exercised the following days with the
             child[ren]:

                                      2009 - 62 days
                                      2010 - 67 days
                                      2011 - 60 days
                                      2012 - 64 days

             That the [Father’s] co-parenting time should be modified and
             a new parenting plan (attached) be established in the best
             interest of the children.

                                     *      *      *

             WHEREFORE, PREMISES CONSIDERED, COUNTER-
             PETITIONER PRAYS FOR THE FOLLOWING RELIEF:

             1. That [Father] be required to answer the [counterclaim]
             within the time required by law.

             2. That the Court modify the [Father’s] co-parenting time.

                                            2
             3. That child support be calculated pursuant to the
             Guidelines.

             4. That the [Father] be required to pay [Mother’s] attorney’s
             fees and any other costs associated with this cause.

             5. General relief.

(Emphasis added; numbering in original omitted; capitalization in original.)

        Mother’s proposed parenting plan was based upon her having the children 285
days per year and Father having them 80 days. The parties agreed that the original
parenting plan order entered by the court called for 265 days for Mother and 100 days for
Father. Mother also sought the federal income tax exemption for both children, a change
from the original order, which provided each parent would claim one child on his/her tax
return.

      On February 7, 2013, Father voluntarily nonsuited his petition to modify child
support. Father answered Mother’s counterclaim, denying Mother’s allegations of the
number of actual days he had spent with the children from 2009 to 2012, and moved for
judgment on the pleadings, averring as follows:

             The Mother seeks to modify the number of the Father’s co-
             parenting days from 100 to 80 per year and the Father does
             not agree to said recalculation because the Mother’s proposed
             Parenting Plan actually designated more specific co-parenting
             time for the Father than the original Parenting Plan.

                                     *      *      *

             The Mother proposes the parties split Spring and Fall Breaks
             and the Father agrees to this proposed modification and
             would state that the original Parenting Plan did not split
             Spring and Fall Breaks but the stated day-to-day schedule
             would apply.

             The Mother proposes adding a provision stating co-parenting
             will occur “Any other time the parties agree to” and the
             Father agrees to said provision.



                                            3
       The Mother proposes the Father have two non-consecutive
       weeks of summer vacation co-parenting and the Father agrees
       to the two weeks but disagrees that the Mother should
       designate one of the Father’s weeks. The original Parenting
       Plan did not provide for the Father’s summer co-parenting but
       stated the day-to-day schedule would apply.

                              *      *      *

       The Mother seeks to claim both children for the Federal tax
       exemption and the Father opposes said modification and
       would note that the original Parenting Plan allows each party
       to claim one child.

       The Father moves the Court for Judgment on the Pleadings
       and in support thereof would aver that based on the
       [counterclaim] and the Answer thereto, there is no issue
       requiring testimony and the Court can decide the matter based
       on the pleadings submitted. In that regard, the [Mother] has
       submitted a proposed Parenting Plan that designates more co-
       parenting time to the Father than the original Parenting Plan
       and therefore there is no basis whatsoever to reduce the
       Father’s number of days from 100 to 80, to modify child
       support or to modify the parties’ agreement to each claim one
       child for Federal tax purposes. The Mother’s pleadings
       regarding the number of co-parenting days exercised by the
       Father in the years 2009 to 2012 are irrelevant and immaterial
       to any issue before the Court since her proposed changes to
       the Parenting Plan do not reduce Father’s designated co-
       parenting time but actually increase his co-parenting time.

On September 26, 2013, the trial court entered an order stating as follows:

       Counsel in this case have asked the court to look at the issue
       of whether the modification of parenting time between the
       parties by agreement is of sufficient amount for the court to
       recalculate child support. After a review of the submission by
       the parties and after a review of the case of Sykes vs. Sykes,
       Tenn. Ct. App. #M2012-01146-COA-R3-CV, August 28,
       2013, the court finds that a recalculation of child support is

                                     4
              mandated.1 The court will therefore require the parties to
              exchange income information, and child support worksheets
              should then be provided to this court on or before October 16,
              2013. If the parties are unable to agree to the appropriate
              amount of child support payable under the guidelines, the
              court will hear further argument on that day.

(Footnote added.)

       On March 6, 2014, the trial court entered another order providing as follows:

              This matter came to be heard on the 14th day of February,
              2014. The parties were divorced in 2008. They presented to
              the court a Parenting Plan outlining co-parenting time
              incorrectly reciting the number of days. That Parenting Plan
              was approved by the court. . . . When Mother amended her
              [counterclaim] on March 8, 2013, she alleged that [her]
              parenting time should be modified, that child support should
              be calculated according to the guidelines, and asked for
              attorney’s fees. The proposed Parenting Plan submitted by
              the Mother reflected that Father would have eighty (80) days
              per year. This was different from the previous plan that
              stated Father was getting one hundred (100) days. Curiously,
              if the days recited had been added up correctly, the number of
              days Father was allotted was eighty (80) days . . .

              . . . Father filed a proposed Parenting Plan indicating the
              number of days for co-parenting time to be one hundred
              (100). The parties agreed on the Parenting Plan and argued
              [about] whether the court could alter child support since there
              were only slight changes in the days given Father, but this
              court recognized the parties had incorrectly calculated those
              days. . . .

              . . . [T]he court finds that there should be a recalculation of
              child support even though the parties settled their co-
       1
         This Court has examined the Sykes opinion and, while we have no disagreement with
the principles enunciated therein, we do not find them controlling or pertinent to the issues
presented in this case. We believe the child support recalculation was mandated by Mother’s
request in her counterclaim and the controlling statutes and Child Support Guidelines, as further
discussed later in this opinion.
                                               5
             parenting differences. Further, the court finds that the actual
             calculation of co-parenting days is eighty-four (84) days. The
             court further holds that Mother should be allowed to claim the
             children for IRS purposes.

       After entry of these two orders, the parties each submitted a proposed permanent
parenting plan order and accompanying child support worksheet. Each proposed plan
provided for 281 parenting days for Mother and 84 days for Father. Both proposed plans
and child support worksheets reflected a monthly income for Mother in the amount of
$1,959.75. Father’s proposed plan and worksheet showed his income to be $5,156.85 per
month, which resulted in a child support payment of $1,127. These figures were slightly
different from Mother’s proposed plan and worksheet, which reflected Father’s monthly
income to be $5,841.87, resulting in child support of $1,192 per month.

      On April 22, 2014, the trial court entered an order stating as follows:

             The parties’ Permanent Parenting Plan is hereby modified
             such that New Year’s Day and Halloween are eliminated as
             holidays. The Parenting Plan shall provide that the parties
             will split spring break and fall break, and that the father will
             have two nonconsecutive weeks of summer vacation co-
             parenting. Further the Parenting Plan shall provide that the
             receiving parent will be responsible for transportation
             including if the children are in after school care, in which
             case the parent receiving visitation will pick the children up
             from there, plus adding a provision that states “Any other
             time the parents agree to.”

             The Parenting Plan shall be further modified to provide that
             the mother shall be allowed to claim the parties’ minor
             children as Federal income tax exemptions.

             The Court has recalculated the father’s number of days and
             the Parenting Plan shall provide that the father shall receive
             84 days of co-parenting and the mother 281.

             That the attached Permanent Parenting Plan has incorporated
             the changes ordered and the Court finds the same to be in the
             best interests of the minor children and hereby approves and
             adopts said Permanent Parenting Plan and incorporates the
             same herein by reference.
                                            6
      The child support shall be modified retroactively to March 8,
      2013, and the father shall pay $1,127.00 per month in child
      support as set forth in the attached Child Support Worksheet
      which shall be attached to the parties’ Permanent Parenting
      Plan and the Court finds that the Child Support Worksheet
      and the child support figure set forth therein comply with the
      Child Support Guidelines.

Father filed a motion to alter or amend, in which he argued as follows:

      [Father] moves the Court to reconsider and modify and alter
      this Ruling as the [counterclaim] filed by [Mother] in this
      cause was not a petition to modify child support, and
      therefore, it is improper to modify the child support back to
      the date of the filing of the Petition.

      The [counterclaim] ultimately filed by [Mother] on March 8,
      2013, was a Petition to modify co-parenting with the ground
      alleged that . . . Father was not exercising his co-parenting
      time pursuant to the parenting plan. The Petition was not and
      it was never pled as a petition to modify child support based
      on a significant variance or any other change in circumstance.
      As a result of the grounds of the Petition being a Petition to
      modify co-parenting, it is improper to retroactively modify
      the child support to a date prior to the date that the [court]
      actually modified the parenting plan.

                              *      *      *

      [Father] avers that while it is proper in a case to seek a
      modification in child support based on a significant variance
      and material change in income, that was never done in this
      case. In this case there was never a prayer for modification of
      child support but the case was styled as and the pleadings
      stated it was a petition to modify co-parenting. As a result
      thereof, it is improper for the Court to make the modification
      of child support retroactive back to a date prior to when the
      Court actually modified the parties’ co-parenting schedule
      and parenting plan.

                                     7
              Based on all of the above, [Father] avers that it is improper
              for the Court to retroactively modify the child support in this
              cause back to the date of March 8, 2013, which is the date
              [Mother] filed her [counterclaim].

       Mother filed a response arguing that the parenting plan submitted by Father and
entered by the trial court did not accurately reflect the court’s order in several particulars.
For example, it provided that each parent would claim one child as a federal income tax
exemption, contrary to the trial court’s ruling.

       On August 5, 2014, the trial court entered an amended final order providing in
pertinent part:

              The parties previously submitted competing final orders to
              the Court and the Court signed the Order of the [Father] with
              a slight modification. The Final Order submitted by the
              [Father] had a Parenting Plan attached that inadvertently
              contained errors. Those errors have been corrected and the
              corrections are included in the attached Permanent Parenting
              Plan.

                                       *      *       *

              The child support shall be modified retroactively to March 8,
              2013 and the father shall pay $1,127.00 per month in child
              support as set forth in the attached Child Support Worksheet .
              ...

              The retroactive application of child support creates a
              judgment for retroactive support in the amount of $7,076
              being from March 8, 2013 through the end of May, 2014.

The same day, the trial court entered a second order awarding Mother $500 in attorney’s
fees “for having to respond to the inappropriately prepared Permanent Parenting Plan as
well as multiple Motions to Alter or Amend Judgment dealing with issues that the court
previously decided in September, 2013.”

      Father filed a notice of appeal on September 3, 2014. As a preliminary matter,
Mother argues that the appeal was not timely filed. We disagree. In Ball v. McDowell,
the Supreme Court addressed the effect of the trial court’s entry of an amended final

                                              8
judgment for purposes of determining when the 30-day period for filing a notice of
appeal began running, stating:

             If timely, certain post-trial motions, such as [a] motion to
             alter or amend, will toll commencement of the thirty-day
             period for filing a notice of appeal until the trial court enters
             an order granting or denying the motion.

                                     *      *       *

             To analyze whether an order operates as a final judgment, we
             must examine the parties’ claims and the manner in which the
             trial court adjudicated those claims. An order that fails to
             adjudicate all of the parties’ claims is unenforceable and not
             subject to appeal. . . . A final judgment therefore is one that
             resolves all of the parties’ claims and leaves the court with
             nothing to adjudicate.

                                     *      *       *

             To determine which of the judgments entered in this case
             constitutes the final judgment, we must focus on whether the
             second judgment affected any of the parties’ substantive
             rights and obligations settled by the first judgment.

                                     *      *       *

             We conclude that when consecutive “final” judgments are
             entered, a subsequent entry of judgment operates as the final
             judgment only if the subsequent judgment affects the parties’
             substantive rights or obligations settled by the first judgment.

288 S.W.3d 833, 836-38 (Tenn. 2009). In the present case, the second, “amended final
judgment” affected the parties’ substantive rights and obligations by making several
significant changes to the initial “final” order. Furthermore, the trial court did not
address Mother’s claim for attorney’s fees until its order of August 5, 2014, was entered.
“This Court has concluded on several occasions that an order that fails to address an
outstanding request for attorney’s fees is not final.” City of Jackson v. Hersh, No.
W2008-02360-COA-R3-CV, 2009 WL 2601380 at *4 (Tenn. Ct. App. W.S., filed Aug.
25, 2009). Father’s notice of appeal was timely filed within 30 days of the final judgment
dated August 5, 2014.
                                            9
                                            II.

      Father raises the following issues, as quoted from his brief:

             1. Was it error for the trial court to modify the number of co-
             parenting days, child support, and federal tax exemptions?

             2. Was it error to make the child support modification
             retroactive to the date of filing [Mother’s] . . . [counterclaim]?

             3. Was it error for the court to award attorney fees?

                                            III.

       “Our review of the trial court’s findings of fact is de novo upon the record,
accompanied by a presumption of correctness, unless the preponderance of the evidence
is otherwise.” Kaplan v. Bugalla, 188 S.W.3d 632, 635 (Tenn. 2006) (citing Tenn. R.
App. P. 13(d); Kendrick v. Shoemake, 90 S.W.3d 566, 569-70 (Tenn. 2002)). “The trial
court’s conclusions of law are reviewed de novo, with no presumption of correctness
accorded to the decisions of the courts below.” Id.

                                            IV.

                                            A.

      Regarding the trial court’s modification of the residential parenting schedule, the
Supreme Court has observed:

             Because decisions regarding parenting arrangements are
             factually driven and require careful consideration of
             numerous factors, trial judges, who have the opportunity to
             observe the witnesses and make credibility determinations,
             are better positioned to evaluate the facts than appellate
             judges. Thus, determining the details of parenting plans is
             “peculiarly within the broad discretion of the trial judge.”
             Suttles v. Suttles, 748 S.W.2d 427, 429 (Tenn. 1988). “It is
             not the function of appellate courts to tweak a [residential
             parenting schedule] in the hopes of achieving a more
             reasonable result than the trial court.” Eldridge v. Eldridge,
             42 S.W.3d 82, 88 (Tenn. 2001). A trial court’s decision
             regarding the details of a residential parenting schedule
                                            10
              should not be reversed absent an abuse of discretion. Id. “An
              abuse of discretion occurs when the trial court . . . appl[ies] an
              incorrect legal standard, reaches an illogical result, resolves
              the case on a clearly erroneous assessment of the evidence, or
              relies on reasoning that causes an injustice.” Gonsewski v.
              Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011). A trial court
              abuses its discretion in establishing a residential parenting
              schedule “only when the trial court’s ruling falls outside the
              spectrum of rulings that might reasonably result from an
              application of the correct legal standards to the evidence
              found in the record.” Eldridge, 42 S.W.3d at 88.

Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013) (brackets in original;
internal citations omitted).

       In this case, the parties agreed on many of the modifications to the residential
parenting schedule. In her amended counterclaim, Mother requested that the trial court
modify the number of Father’s parenting days to reflect the number of days he was
actually spending with the children. The trial court took a close look at the original
parenting plan and calculated that the actual number of parenting days provided in the
plan to Father was 84, not 100 as recited in the original plan. The court entered 84 days
into the child support calculator. In doing so, the trial court did not abuse its discretion.
In determining the correct amount of child support, it is important to use the correct
number of co-parenting days for both parents. Moreover, Father concedes that the
correct number of parenting days for him under the original plan was actually 84 days,
not 100. We affirm the modification of the parenting plan to reflect the correct number
of parenting days for each party. We also hold that the trial court’s modification to allow
Mother the federal income tax deduction for both children was not an abuse of discretion.

                                             B.

       Regarding the trial court’s modification of child support, we have recently stated:

              Modification of child support in this state is governed by
              Tennessee Code Annotated section 36–5–101(g). Kaplan v.
              Bugalla, 188 S.W.3d 632, 636 (Tenn. 2006). “In making the
              court’s determination concerning the amount of support of
              any minor child or children of the parties, the court shall
              apply, as a rebuttable presumption, the child support
              guidelines” that are promulgated by the Tennessee
              Department of Human Services Child Support Service
                                             11
              Division. Tenn. Code Ann. § 36–5–101(e)(1)(A); see
              generally Tenn. Comp. R. & Regs. 1240–2–4. Trial courts
              have discretion to set the amount of child support within the
              strictures of the Guidelines promulgated by the Tennessee
              Department of Human Services. Accordingly, we review a
              trial court’s decision involving child support for an abuse of
              discretion. State ex rel. Vaughn v. Kaatrude, 21 S.W.3d 244,
              248 (Tenn. Ct. App. 2000).

Langlo v. Langlo, No. E2014-00548-COA-R3-CV, 2015 WL 1810513 at *4 (Tenn. Ct.
App. E.S., filed Apr. 20, 2015).

       Tenn. Code Ann. § 36-5-101(g)(1) provides as follows in pertinent part:

              Upon application of either party, the court shall decree an
              increase or decrease of support when there is found to be a
              significant variance, as defined in the child support guidelines
              . . . between the guidelines and the amount of support
              currently ordered, unless the variance has resulted from a
              previously court-ordered deviation from the guidelines and
              the circumstances that caused the deviation have not changed.

The child support guidelines define “significant variance,” as pertinent to this action, as:

              For all orders that were established or modified January 18,
              2005 or after, under the income shares guidelines, a
              significant variance is defined as at least a fifteen percent
              (15%) change between the amount of the current support
              order (not including any deviation amount) and the amount of
              the proposed presumptive support order[.]

Tenn. Comp. R. & Regs. 1240-02-04-.05(2)(c).

        Father has taken the position throughout this litigation that Mother did not
sufficiently plead or present the issue of whether his child support should be modified.
The trial court disagreed, and so do we. Mother’s counterclaim, in her prayer for relief,
requests “[t]hat child support be calculated according to the Guidelines.” Furthermore, in
her memorandum briefing certain issues requested by the trial court, Mother, arguing that
“it is important to recognize that the application of the Child Support Guidelines is
required in all cases,” asserts:

                                             12
             If the Guidelines are applied here, the resulting obligation to
             ensure they are applied correctly to the current circumstances
             of the parties extends beyond the division of time, but also to
             ensuring their income is accounted for accurately. To do that
             the father’s current income will need to be provided. This
             obligation should not be surprising to him as he is already
             required under the Parenting Plan to annually “send proof of
             income to the other parent for the prior calendar year.” As
             the father has not done so this year, there is no added burden.
             If the resulting calculation is done with the variables
             accounted for correctly under the law stated above, and [the]
             new calculation results in a 15% variance, then the party for
             whom it is in favor is entitled to the benefit of the new
             calculation.

                                     *     *      *

             [T]he mother is entitled to receive the father’s current income
             information to see whether, based on the parties’ agreement
             and the appropriate application of the current Guidelines[,]
             there is a variance that would necessitate a change to the
             current child support obligation.

The issue of the correct amount of Father’s child support under Tenn. Code Ann. § 36-5-
101(g)(1) and the guidelines was clearly before the trial court.

       The documents filed by Father – which are contained in the record – clearly
establish a significant variance of more than 15% between the current child support order
and the presumptive support order using Father’s updated income figures. As already
noted, the child support worksheet attached to Father’s earlier petition to reduce child
support indicated that his monthly income was $1,937 and reflected that his child
support payment was $505. After Mother filed her counterclaim, the trial court accepted
Father’s statement that his monthly income was $5,156.85. When the correct amount of
Father’s income is entered into the worksheet calculator, the result is a monthly child
support obligation of $1,127. The trial court further found that “the retroactive
application of child support creates a judgment for retroactive support in the amount of
$7,076[,] being from March 8, 2013 through the end of May, 2014.” This latter finding
indicates that Father was underpaying his presumptive child support in those 15 months
by approximately $471.73 per month. The 15% significant variance threshold has easily
been met in this case.

                                           13
       Father argues that the trial court erred in making the child support modification
retroactive to the date that Mother filed her counterclaim asking the court to recalculate
child support under the guidelines. Regarding retroactivity of a child support
modification, Tenn. Code Ann. § 36-5-101(f)(1) provides:

              Any order for child support . . . shall not be subject to
              modification as to any time period or any amounts due prior
              to the date that an action for modification is filed and notice
              of the action has been mailed to the last known address of the
              opposing parties.

(Emphasis added.) The statute permits the modification of child support retroactively to
the time the action for modification was filed. This provision makes sense in that it
removes any incentive an obligor parent might otherwise have in delaying litigation and
resolution, in an attempt to keep his or her child support payment lower for as long as
possible. It is somewhat ironic that this action began with Father’s own petition to
modify child support. In any event, the statute provides the trial court with discretion to
order modification retroactive to the date a parent’s request for such relief was filed. The
trial court did not abuse its discretion in doing so here.

       Father’s counsel sent a letter to the trial court, which was filed and included in the
record, explaining the difference between Father’s and Mother’s estimate of Father’s
then-current income. It states in pertinent part as follows:

              [Mother’s attorney] made his child support calculations based
              on a paycheck stub for the father from October, 2013 and
              their monthly gross income figure was $5,961.31. (See the
              attached October 11, 2013 Order.) My child support figure is
              based on averaging [Father’s] 2013 and 2012 incomes from
              his W-2’s for each of those years. [Father] works at Denso
              and works a substantial amount of overtime. His base salary
              is $41,184 based on a 40 hour week at $19.80 per hour. I
              enclose his 2012 and 2013 W-2’s which show gross income of
              $53,662.13 and $70,102.45 respectively.           These W-2’s
              obviously reflect a significant difference in income each year,
              which is based on the overtime worked. We felt it was proper
              to take an average of the two years’ incomes because the
              overtime varies from year to year.

(Emphasis added.) By Father’s own admission, as supported by his own W-2 form,
Father earned $70,102.45 in 2013, about $5,841.87 per month. The record therefore
                                             14
clearly supports the trial court’s decision to modify child support beginning March 8,
2013.

                                            C.

        As already stated, the trial court awarded Mother $500 in attorney’s fees “for
having to respond to the inappropriately prepared Permanent Parenting Plan as well as
multiple Motions to Alter or Amend Judgment dealing with issues that the court
previously decided in September, 2013.” In his brief, Father states, “[i]f the Court agrees
with the issue raised by [him] that it was error to make the child support modification
retroactive, it is [Father’s] position that the Court should also reverse the award of
attorney’s fees.” (Emphasis added.) As discussed in Part IV(B) of this opinion, we do
not agree with Father’s position regarding the modification of support issue. Moreover,
the award of attorney’s fees is authorized by statute and, again, is an issue that is within
the trial court’s discretion. See Tenn. Code Ann. § 36-5-103(c). The trial court did not
abuse that discretion.

                                            V.

       The judgment of the trial court is affirmed. Costs on appeal are assessed to the
appellant, Travis G. McCosh. The case is remanded to the trial court, pursuant to
applicable law, for enforcement of the trial court’s judgment and collection of costs
assessed below.



                                           _____________________________________
                                           CHARLES D. SUSANO, JR., CHIEF JUDGE




                                            15